        Case: 5:19-cv-00846-SL Doc #: 1 Filed: 04/16/19 1 of 11. PageID #: 1



                       UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO

 CHRISTOPHER FULTON,                          )
                                              )      CIVIL COMPLAINT
        Plaintiff,                            )
                                              )
 v.                                           )      Case No. 5:19-cv-846
                                              )
 DIRECT RECOVERY SERVICES, LLC;               )
 ELLE GUSMAN                                  )
                                              )
       Defendant.                             )      JURY DEMAND

                                      COMPLAINT

       Now comes CHRISTOPHER FULTON (“Plaintiff”), complaining as to the

conduct of DIRECT RECOVERY SERVICES, LLC (“DRS”) and ELLE GUSMAN

(“Gusman”) (collectively, “Defendants”).

                                 NATURE OF THE ACTION

       1.     Plaintiff brings this action pursuant to the Fair Debt Collection Practices

Act (“FDCPA”) under 15 U.S.C. § 1692 et seq.; the Telephone Consumer Protection Act,

47 U.S.C. 227 et seq.; and the Ohio Consumer Sales Practices Act (“CSPA”) under Ohio

Rev. Code Ann. § 1345 et seq.

                                JURISDICTION AND VENUE

       2.     Subject matter jurisdiction is conferred upon this Court by 28 U.S.C.

§§ 1331 and 1337 as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claims pursuant to 28 U.S.C. § 1367.

       3.     Venue is proper pursuant to 28 U.S.C. § 1391 as a substantial portion of

the events giving rise to the claims occurred within this District.

                                            [1]
        Case: 5:19-cv-00846-SL Doc #: 1 Filed: 04/16/19 2 of 11. PageID #: 2



                                         PARTIES

       4.     Plaintiff is a natural person residing in Summit County, Ohio.

       5.     DRS is a Minnesota Limited Liability Company.

       6.     Gusman is a natural person residing in Two Harbors, Minnesota.

       7.     Gusman is the owner of DRS, and Gusman was at all times relevant to this

Complaint responsible for overseeing and implementing the policies, practices, and

procedures of DRS.

                         FACTS SUPPORTING CAUSES OF ACTION

       8.     Plaintiff allegedly incurred a debt to pay for household items for personal

(not business) use.

       9.     Recently, DRS called Plaintiff’s cell phone seven times within an

approximately two-week period in an attempt to collect upon this debt.

       10.    The calls purportedly came from local numbers, even though DRS has no

offices in Ohio.

       11.    On information and belief, DRS manipulated the “Caller ID” system using

a tactic known as “spoofing,” and the use of local numbers was designed to

intentionally mislead Plaintiff into believing that a local agency was calling him.

       12.    Further, calls coming from DRS usually feature pre-recorded voices, and

thus on information and belief, DRS placed these seven calls by way of an autodialer.

       13.    DRS is well aware of the requirements of the TCPA, and DRS has been

sued under the TCPA many times. In response to these lawsuits, DRS routinely

defaults and makes no attempt to defend itself.

                                           [2]
        Case: 5:19-cv-00846-SL Doc #: 1 Filed: 04/16/19 3 of 11. PageID #: 3



       14.    Therefore, DRS’s use of an autodialer, and its violations of the TCPA, are

knowing and willful.

       15.    DRS also sent the text message attached as “Exhibit 1” to Plaintiff.

       16.    The text states: “Important Private Notice. CHRISTOPHER FULTZ call

678-448-4631 or https://direct.interprose.com/va/login.do?customerID=DIRECT, USE:

XXXXX7495 & 44321 Reply Stop.”

       17.    The text did not disclose that the message was from debt collector.

       18.    The text appears to have been generated automatically, so on information

and belief, DRS sent the text by way of an autodialer.

       19.    Upon following the hyperlink in the text message, Plaintiff was led to the

webpage attached as “Exhibit 2.”

       20.    The website conveys information regarding a debt by stating that “Please

note your balance may not reflect recent payments that may be in transit.” The

webpage thus constituted an “initial communication” under 15 U.S.C. § 1692g.

       21.    At no point, however, did DRS ever mail to Plaintiff the federally-required

notice commonly known as a “1692g” notice.

       22.    Further, the website does not state that it is a communication from a debt

collector, nor does it indicate that information the website collects will be used for the

purpose of debt collection.

       23.    In another part (not shown in the exhibits), the website—which is

potentially accessible to members of the public—reveals the last four digits of Plaintiff’s

social security number.

                                            [3]
       Case: 5:19-cv-00846-SL Doc #: 1 Filed: 04/16/19 4 of 11. PageID #: 4



       24.    Further, DRS has even begun to call third parties and leave pre-recorded

messages with them regarding Plaintiff’s debt.

       25.    For instance, DRS recently called a friend of Plaintiff’s wife and left a pre-

recorded message on the friend’s answering machine.

       26.    The message stated:

       Federal law designates this message as a confidential notice for
       CHRISTOPHER FULTZ. If this is not CHRISTOPHER FULTZ please
       hang up now. If this is CHRISTOHPER FULTZ, please continue listening
       to this message. Do not listen to this message while others can hear as it
       contains confidential information. There will now be a three second
       pause.

       Hello, unfortunately, we have received notice on your file. It is now
       Thursday the 11th of April and this file has reached our office through
       your failure to respond. We need to know: Was this done intentionally, or
       was this an oversight? I suggest you communicate or have your attorney
       call the phone number 678-392-4816. Again, it would behoove you to call
       before we are asked to cease all forms of communications. 678-392-4816.
       We are open until 7:00 P.M. today. I apologize for the aggravation and
       again we only did just receive this notice.

       27.    On information and belief, DRS intentionally sent this pre-recorded

message to Plaintiff’s wife’s friend so as to shame, embarrass, and humiliate Plaintiff.

       28.    Plaintiff did eventually receive this voicemail message because it was

forwarded to him by his wife’s friend.

       29.    The message was misleading because it was designed to lead Plaintiff to

believe that there was a lawsuit being filed against him. For instance, there is a vague

reference to a “notice” on a “file,” and DRS suggested that Plaintiff involve an attorney.

       30.    The message was misleading because DRS did not actually “need to

know” whether Plaintiff had done anything “intentionally” or not.

                                            [4]
        Case: 5:19-cv-00846-SL Doc #: 1 Filed: 04/16/19 5 of 11. PageID #: 5



       31.    The message was misleading because it suggested that DRS might be

“asked” to “cease all forms of communications.”

       32.    The employees of DRS would not, under any foreseeable circumstances,

be “asked” by anyone to “cease all forms of communications.” DRS does not sue on

consumer debts, and by all appearances, it had every intention of continuing to collect

upon Plaintiff’s account.

       33.    The message was misleading because DRS stated that it “only did just

receive this notice,” even though DRS had owned Plaintiff’s account for some time.

       34.    Lastly, the message does not in any way identify DRS or provide DRS’s

true name.

       35.    Defendants have been sued for using similar pre-recorded voicemails in

the past, and they are well aware that their conduct violates the FDCPA.

       36.    This telephone message, together with all of DRS’s other behaviors,

caused Plaintiff annoyance, stress, and embarrassment.

         COUNT I—VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       37.    Plaintiff realleges the paragraphs above as though fully set forth herein.

       38.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

       39.    DRS is a “debt collector” as defined by § 1692a(6) of the FDCPA because

the principal purposes of its business is the collection of debts, and because it uses the

instrumentalities of interstate commerce to do so. In the alternative, DRS is a “debt

collector” under § 1692(a)(6) because it regularly collects or attempt to collect, directly

or indirectly, debts owed or due or asserted to be owed or due another.

                                            [5]
       Case: 5:19-cv-00846-SL Doc #: 1 Filed: 04/16/19 6 of 11. PageID #: 6



      40.      The subject debt is a “debt” as defined by FDCPA § 1692a(5) because the

debt owed or due or asserted to be owed or due to another arises out of a transaction for

personal, family, or household purposes.

      41.      DRS violated the FDCPA in the following ways:

            a. Disclosing information regarding Plaintiff’s debt to third parties in

               violation of § 1692b and § 1692c;

            b. Failing to disclose its identity in violation of § 1692d(6);

            c. Making false, deceptive, and misleading representations in its voicemail

               message, in violation of § 1692e;

            d. Falsely implying that it was in the process of bringing a lawsuit, in

               violation of § 1692e(5);

            e. Manipulating the “Caller ID” system to pretend it was calling from a local

               number, in violation of § 1692e;

            f. Failing to disclose that it was attempting to collect on a debt, in violation

               of § 1692e(11);

            g. Unfairly and unconscionably exposing Plaintiff’s personal information,

               including his social security number, online, in order to coerce him to pay

               on a debt, in violation of § 1692f generally;

            h. Failing to send required disclosures to Plaintiff under § 1692g, causing

               Plaintiff confusion as to DRS’s identity and his legal rights.

      42.      Gusman is liable for these violations because she supervises and controls

the collections processes of DRS.

                                              [6]
        Case: 5:19-cv-00846-SL Doc #: 1 Filed: 04/16/19 7 of 11. PageID #: 7



        COUNT II—VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

       43.    Plaintiff realleges the paragraphs above as though fully set forth herein.

       44.    The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(A), prohibits calling persons

on their cellular phones using an ATDS or pre-recorded voices without their prior

express consent.

       45.    The TCPA, under 47 U.S.C. § 227(b)(1), defines an ATDS as “equipment

which has the capacity … to store or produce telephone numbers to be called, using a

random or sequential number generator; and to dial such numbers.”

       46.    The use of pre-recorded voices indicate that DRS employed an ATDS to

place the calls to Plaintiff’s cell phone.

       47.    At no time did Plaintiff give prior express consent to DRS permitting it to

contact him via an ATDS.

       48.    DRS violated the TCPA by placing at least seven phone calls to Plaintiffs’

cellular phone using an ATDS without their consent.

       49.    The TCPA also covers text messages. DRS violated the TCPA by sending

Plaintiff a text message by way of an ATDS.

       50.    Defendants’ conduct in violating the TCPA was knowing and willful.

       51.    Plaintiff is entitled to $500 per call under this count, trebled for knowing

or willful violations.

       52.    In total, the eight violations amount to $12,000.

       53.    Gusman is liable for the actions of DRS because she actively supervised

and implemented DRS’s policies, including those that violate the TCPA.

                                             [7]
        Case: 5:19-cv-00846-SL Doc #: 1 Filed: 04/16/19 8 of 11. PageID #: 8



        COUNT III—VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT

       54.     Plaintiff realleges the paragraphs above as though fully set forth herein.

       55.     The CSPA, pursuant to R.C. 1345.02(A), states that “[n]o supplier shall

commit an unfair or deceptive practice in connection with a consumer transaction.”

       56.     Plaintiff is a “person” as defined by R.C. 1345.01(B).

       57.     Defendant is a “supplier” as defined by R.C. 1345.01(C). Taylor v. First

Resolution Invest. Corp., 72 N.E.3d 573, 600 (Ohio 2016), cert. denied sub nom. First

Resolution Inv. Corp. v. Taylor-Jarvis, 137 S. Ct. 398 (2016).

       58.     Debt collection is a “consumer transaction” as defined by R.C. 1345.01(A).

       59.     R.C. §1345.09(B) thus grants Plaintiff a private right of action against

Defendants for $200 per violation of the CSPA, plus noneconomic damages of up to

$5,000 per violation in an amount to be determined at trial, plus attorney fees.

       60.     Defendants committed unfair or deceptive acts or practices in violation of

the CSPA, R.C. 1345.02(A), when Defendants engaged in acts and practices in violation

of the FDCPA as set forth above.

       61.     Such acts and practices have been previously determined by Ohio courts

to violate the CSPA, R.C. 1345.01 et seq. See, e.g., Kelly v. Montgomery Lynch & Assocs.,

Inc., No. 1:07-CV-919, 2008 WL 1775251, at *11 (N.D. Ohio Apr. 15, 2008) (“[A]ny

violation of any one of the enumerated sections of the FDCPA is necessarily an unfair

and deceptive act or practice in violation of R.C. § 1345.02 and/or § 1345.03”); see also

Taylor v. First Resolution Invest. Corp., 148 Ohio St.3d 627 (Ohio 2016).




                                              [8]
        Case: 5:19-cv-00846-SL Doc #: 1 Filed: 04/16/19 9 of 11. PageID #: 9



       62.    Further, Defendants committed unfair or deceptive acts or practices in

violation of the CSPA, R.C. 1345.02(A), when Defendants purposefully violated the

TCPA in an unfair manner. See United States v. Dish Network LLC, 256 F. Supp. 3d 810,

965 (C.D. Ill. 2017) (interpreting Ohio case law).

       63.    This unfair manner includes having used technology to manipulate the

“Caller ID” system to display a false area code to deceive Plaintiff into believing DRS

was calling from local numbers, in violation of R.C. 4719.08(I); R.C. 4719.21; and the

Truth in Caller ID Act of 2009, 47 U.S.C. § 227(e)(1).

       64.    Defendants’ actions therefore violated the CSPA, and Plaintiff is entitled

to compensation.

                            COUNT IV—INVASION OF PRIVACY

       65.    Plaintiff restates the paragraphs above as though fully set forth herein.

       66.    Ohio recognizes a cause of action for invasion of privacy based on

“wrongful intrusion into one’s private activities in such a manner as to outrage or cause

mental suffering, shame or humiliation to a person of ordinary sensibilities.” Sustin v.

Fee, 69 Ohio St.2d 143, 145, 431 N.E.2d 992, 993 (Ohio 1982) (quoting Housh v. Peth, 165

Ohio St. 35, 133 N.E.2d 340 (Ohio 1956)).

       67.    Defendants invaded Plaintiffs’ privacy by purposefully contacting other

individuals regarding Plaintiff’s debt, interfering with his personal life.

       68.    Defendants’ actions were so outrageous that they would cause shame or

humiliation to a person of ordinary sensibilities, and Plaintiff was injured by this

conduct.

                                            [9]
      Case: 5:19-cv-00846-SL Doc #: 1 Filed: 04/16/19 10 of 11. PageID #: 10



WHEREFORE, Plaintiff respectfully requests judgment as follows:

      a.     Awarding Plaintiff statutory damages of $1,000.00 as provided under

      15 U.S.C. § 1692k(a)(2)(A);

      b.     Awarding Plaintiff actual damages as provided under 15 U.S.C. §

      1692k(a)(1);

      c.     Awarding Plaintiff costs and reasonable attorney fees as provided under

      15 U.S.C. § 1692k(a)(3);

      d.     Awarding Plaintiff $500 per violation of the TCPA, trebled for willful or

      knowing violations;

      e.     Awarding Plaintiff $200 per violation of the CSPA, plus noneconomic

      damages up to $5,000 per violation in an amount to be determined at trial, plus

      reasonable attorney fees (including a multiplier);

      f.     Awarding Plaintiff actual and punitive damages for invasion of privacy;

      g.     Awarding Plaintiff the costs of this action; and

      h.     Awarding any other relief as this Honorable Court deems just and

      appropriate.




                                         [ 10 ]
      Case: 5:19-cv-00846-SL Doc #: 1 Filed: 04/16/19 11 of 11. PageID #: 11



A TRIAL BY JURY IS DEMANDED.

Dated: April 16, 2019


                                         By: s/ Jonathan Hilton

                                         Jonathan Hilton (0095742)
                                         HILTON PARKER LLC
                                         10400 Blacklick-Eastern Rd NW, Suite 110
                                         Pickerington, OH 43147
                                         Tel: (614) 992-2277
                                         Fax: (614) 427-5557
                                         jhilton@hiltonparker.com
                                         Trial Attorney for Plaintiff

                                         s/ Geoffrey Parker

                                         Geoffrey C. Parker (0096049)
                                         HILTON PARKER LLC
                                         10400 Blacklick-Eastern Rd NW, Suite 110
                                         Pickerington, OH 43147
                                         Tel: (614) 992-2277
                                         Fax: (614) 427-5557
                                         gparker@hiltonparker.com
                                         Attorney for Plaintiff




                                      [ 11 ]
